                              UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF NORTH CAROLINA
                                  CHARLOTTE DIVISION

 PAM MILLER, Individually and For Others               Case No. 3:19-cv-429
 Similarly Situated,
                                                       JURY TRIAL DEMANDED
      Plaintiff,
                                                       COLLECTIVE ACTION PURSUANT
 v.                                                    TO 29 U.S.C. § 216(b)

 THE STEAM GENERATING TEAM, LLC,

      Defendant.


                          ORIGINAL COLLECTIVE ACTION COMPLAINT

                                                 SUMMARY

          1.       Pam Miller (Miller) brings this lawsuit to recover unpaid overtime wages and other

damages from Defendant The Steam Generating Team, LLC (STG) under the Fair Labor Standards Act

(FLSA). See 29 U.S.C. § 201 et seq.

          2.       Miller and the Putative Class Members (as defined below) regularly work more than 40

hours a week.

          3.       But SGT classifies Miller and the other workers like her as independent contractors and

pays them the same hourly rate for all hours worked, including those in excess of 40 hours in a single

workweek (“straight time for overtime”).

          4.       SGT’s “straight time for overtime” pay plan violates the overtime requirements of the

FLSA. See 29 U.S.C. § 201 et seq.

          5.       Miller brings this collective action to recover unpaid overtime wages and other damages

owed to her and other hourly workers like her.




            Case 3:19-cv-00429-RJC-DCK Document 1 Filed 09/03/19 Page 1 of 12
                                         JURISDICTION & VENUE

       6.      This Court has original subject matter jurisdiction because this case presents a federal

question. 29 U.S.C. § 216(b); 28 U.S.C. § 1331.

       7.      Venue is proper under 28 U.S.C. § 1391(b)(1) because SGT maintains its headquarters in

this District and Division. Specifically, SGT maintains it principal office at 7207 IBM Drive, CLT-3A,

Charlotte, North Carolina 28262.

                                                  PARTIES

       8.      Miller was employed by SGT from approximately June 2016 until April 2017 and regularly

worked in excess of 40 hours a week without receiving overtime pay. The exact dates and hours that Miller

worked are reflected in SGT’s records.

       9.      Miller’s written consent is attached as Exhibit 1.

       10.     Miller brings this action on behalf of herself and all other similarly situated hourly workers,

under the collective action provisions of the FLSA. See 29 U.S.C. §216(b). SGT subjected the Putative

Class to the same FLSA violations as Miller, and such a class is properly defined as:

               All individuals working for or on behalf of SGT who were paid the same
               hourly rate for all hours worked including those in excess of 40 hours in
               a single workweek (“straight time for overtime”) at any time during the
               last 3 years (“Putative Class Members”).

       11.     The Putative Class Members are easily ascertainable from SGT’s business and personnel

records.

       12.     Defendant SGT is an Ohio limited liability company that maintains its headquarters in

Charlotte, North Carolina.

       13.     Defendant SGT may be served through its registered agent: CT Corporation System,

160 Mine Lake Court, Suite 200, Raleigh, North Carolina 27615 USA.

       14.     Throughout Miller’s employment, SGT paid her and other workers like her at the same

hourly rate for all hours worked.
                                                    -2-

           Case 3:19-cv-00429-RJC-DCK Document 1 Filed 09/03/19 Page 2 of 12
                                     COVERAGE UNDER THE FLSA

        15.     At all relevant times, SGT was an employer within the meaning of the Section 3(d) of the

FLSA. 29 U.S.C. § 203(d).

        16.     At all relevant times, SGT was an enterprise within the meaning of Section 3(r) of the

FLSA. 29 U.S.C. § 203(r).

        17.     At all relevant times, SGT was an enterprise engaged in commerce or in the production of

goods for commerce within the meaning of Section 3(s)(1) of the FLSA, 29 U.S.C. § 203(s)(1).

        18.     SGT had employees engaged in commerce or in the production of goods for commerce,

or employees handling, selling, or otherwise working on goods (such as pipelines, piping, and pressure

vessels) or materials that have been moved in or produced for commerce by any person, including but

not limited to, drilling rigs, trucks, mobile devices, document scanners, printers, telephones, and other

goods or materials that have moved in, or were produced for, commerce.

        19.     SGT’s annual gross volume of sales made or business done have far exceeded the

minimum ($500,00.00) required for coverage under the FLSA during the last 3 years.

        20.     At all times hereinafter mentioned, Miller and the Putative Class Members were engaged

in commerce or in the production of goods for commerce.

        21.     SGT uniformly applied its policy of paying its workers, including Miller, straight time for

overtime.

        22.     SGT applied this policy regardless of any alleged individualized factors such as job

position, job duties/responsibilities, or geographic location.

        23.     By paying its workers straight time for overtime, SGT violated (and continues to violate)

the FLSA’s requirement that it pay employees overtime compensation at 1 and ½ times their regular rates

for hours worked in excess of 40 in a workweek.




                                                    -3-

         Case 3:19-cv-00429-RJC-DCK Document 1 Filed 09/03/19 Page 3 of 12
          24.     As a result of this uniform policy, Miller and other workers like her do not receive overtime

as required by the FLSA.

          25.     SGT’s uniform compensation scheme of paying its workers straight time for overtime is,

in of itself, a violation of the FLSA. 29 U.S.C. § 207(a) & (e).

                                           FACTUAL ALLEGATIONS

          26.     Defendant SGT provides various industrial replacement services to the nuclear industry,

including nuclear construction services, fuel, engineering, and heavy components for nuclear power plants

across the United States.1

          27.     Miller primarily worked in Russellville, Arkansas.

          28.     Miller worked for SGT from approximately June 2016 until April 2017.

          29.     SGT classified Miller as an independent contractor.

          30.     SGT typically scheduled Miller and the Putative Class Members for 12-hour shifts, for 6

to 7 days a week, for weeks at a time.

          31.     SGT scheduled Miller to work at least 12 hours a day, but she often worked more.

          32.     Thus, Miller worked approximately 72 to 84 hours in a typical workweek (far in excess of

the overtime threshold of 40 hours).

          33.     Miller’s working relationship with SGT is similar to that of the Putative Class Members.

          34.     Miller’s work schedule is typical of the Putative Class Members.

          35.     SGT knew Miller and the Putative Class Members were scheduled for at least 12 hours a

day, for as many as 7 days a week.

          36.     SGT’s records reflect the fact that Miller and the Putative Class Members regularly worked

far in excess of 40 hours in certain workweeks.




1
    https://www.sgt-llc.com/services/ (last visited August 8, 2019).
                                                      -4-

           Case 3:19-cv-00429-RJC-DCK Document 1 Filed 09/03/19 Page 4 of 12
        37.     SGT did not pay Miller or the Putative Class Members overtime for hours worked in

excess of 40 in any of those weeks.

        38.     Instead, SGT paid them the same hourly rate for all hours worked (“straight time for

overtime”).

        39.     For example, SGT paid Miller $90.00/hour.

        40.     As such, Miller and the Putative Class Members were not properly compensated at one-

and-one-half times their regular rate, as required by the FLSA, for all hours worked in excess of 40 hours

in a single workweek.

        41.     SGT set Miller and the Putative Class Members’ schedules and compensation; supervised

them; required them to adhere to strict guidelines, directive, and its (or its clients’) policies and procedures;

and required them to submit timesheets for SGT’s approval in order to be paid.

        42.     Even if their job titles and precise job duties differ, SGT subjected Miller and the Putative

Class Members to the same or similar illegal pay practice for similar work.

        43.     The work Miller and the Putative Class Members performed was an essential part of SGT’s

core businesses.

        44.     SGT did not require any substantial investment by Miller or the Putative Class Members

to perform the work required of them.

        45.     SGT controlled Miller and the Putative Class Members’ opportunities for profit and loss

by dictating the days and hours they work and the rates they are paid.

        46.     Miller and the Putative Class Members were not required to possess any unique or

specialized skillset (other than that maintained by all other workers in their respective positions) to

perform their job duties.

        47.     While working for SGT, SGT controlled all the significant or meaningful aspects of the

job duties Miller and the Putative Class Members perform.

                                                      -5-

         Case 3:19-cv-00429-RJC-DCK Document 1 Filed 09/03/19 Page 5 of 12
        48.     SGT exercised control over the hours and locations Miller and the Putative Class Members

work, the tools and equipment they use, and the rates of pay they receive.

        49.     Even when Miller and the Putative Class Members worked away from SGT’s offices

without the constant presence of SGT’s supervisors, SGT still controlled significant aspects of their job

activities by enforcing mandatory compliance with its (or its clients’) policies and procedures.

        50.     More often than not, Miller and the Putative Class Members utilized equipment and/or

facilities SGT provided to perform their job duties.

        51.     Miller and the Putative Class Members did not provide the significant equipment they

work with on a daily basis, such as office space, computers, and communication devices.

        52.     SGT (and/or its clients) made these large capital investments in buildings, machines,

equipment, tools, and supplied the business in which Miller and the Putative Class Members work.

        53.     Miller and the Putative Class Members did not incur operating expenses like rent, payroll,

marketing, and insurance.

        54.     Miller and the Putative Class Members were economically dependent on SGT.

        55.     SGT set Miller and the Putative Class Members’ rates of pay, their work schedules, and

effectively prevented them (or outright prohibited them) from working other jobs for other companies

while they were working on jobs for SGT.

        56.     SGT directly determined Miller and the Putative Class Members’ opportunities for profit

and loss.

        57.     Miller and the Putative Class Members’ opportunities for profit and loss were based on

the number of hours SGT scheduled them to work.

        58.     Very little skill, training, or initiative was required of Miller and the Putative Class Members

to perform their job duties.




                                                     -6-

            Case 3:19-cv-00429-RJC-DCK Document 1 Filed 09/03/19 Page 6 of 12
         59.    Indeed, the daily and weekly activities of Miller and the Putative Class Members were

routine and largely governed by standardized plans, procedures, and checklists created by SGT.

         60.    Virtually every job function was predetermined by SGT (or its clients), including the tools

and equipment used at the job site, the data to compiled, the schedule of work, and related work duties.

         61.    SGT prohibited Miller and the Putative Class Members from varying their job duties

outside of the predetermined parameters and required Miller and the Putative Class Members to follow

SGT’s (or its clients’) policies, procedures, and directives.

         62.    Miller and the Putative Class Members performed routine job duties largely dictated by

SGT (or its clients).

         63.    Miller and the Putative Class Members were not employed by SGT on a project-by-project

basis.

         64.    All of SGT’s hourly workers performed similar job duties and were subjected to the same

or similar policies and procedures that dictated the day-to-day activities they perform.

         65.    All of SGT’s hourly workers worked similar hours and were denied overtime as a result of

the same illegal pay practice.

         66.    All of SGT’s hourly workers worked in excess of 40 hours each week and were often

scheduled to work 12-hour shifts, for 6 to 7 days a week, for weeks at a time.

         67.    SGT uniformly denied Miller and the Putative Class Members overtime for the hours they

worked in excess of 40 hours in a single workweek.

         68.    Miller and the Putative Class Members were not employed on a salary basis. They never

received guaranteed weekly compensation from SGT irrespective of the days or hours worked.

         69.    SGT’s policy of paying Miller and the Putative Class Members straight time for overtime

violates the FLSA because it deprived Miller and the Putative Class Members of overtime for the hours

they worked in excess of 40 hours in a single workweek.

                                                     -7-

          Case 3:19-cv-00429-RJC-DCK Document 1 Filed 09/03/19 Page 7 of 12
                                  COLLECTIVE ACTION ALLEGATIONS

        70.     Miller brings this claim as a collective action under the FLSA.

        71.     The Putative Class Members are similarly situated in all relevant respects.

        72.     Even if their precise job duties might vary somewhat, these differences do not matter for

the purposes of determining their entitlement to overtime.

        73.     The illegal pay policy that SGT imposed on Miller was likewise imposed on all Putative

Class Members.

        74.     Numerous individuals were victimized by this pattern, practice, and policy which is in

willful violation of the FLSA.

        75.     Based on her experiences and tenure with SGT, Miller is aware that SGT’s illegal practices

were imposed on other Putative Class Members.

        76.     The Putative Class Members were similarly denied overtime at the proper rates when they

worked more than 40 hours per week.

        77.     The overtime owed to Miller and the Putative Class Members will be calculated using the

same records and using the same formula.

        78.     Miller’s experiences are therefore typical of the experiences of the Putative Class Members.

        79.     The specific job titles or precise job locations of the various members of the Putative Class

do not prevent collective treatment.

        80.     Miller has no interests contrary to, or in conflict with, the Putative Class Members that

would prevent collective treatment.

        81.     Like each Putative Class Member, Miller has an interest in obtaining the unpaid overtime

wages owed under state and/or federal law.

        82.     A collective action, such as the instant one, is superior to other available means for fair

and efficient adjudication of the lawsuit.

                                                    -8-

         Case 3:19-cv-00429-RJC-DCK Document 1 Filed 09/03/19 Page 8 of 12
        83.     Absent a collective action, many Putative Class Members will not obtain redress of their

injuries, and SGT will reap the unjust benefits of violating the FLSA.

        84.     Further, even if some of the Putative Class Members could afford individual litigation

against SGT, it would be unduly burdensome to the judicial system.

        85.     Concentrating the litigation in one forum will promote judicial economy and parity among

the claims of the Putative Class Members, as well as provide judicial consistency.

        86.     The questions of law and fact that are common to each Putative Class Member

predominate over any questions affecting solely the individual members.

        87.     Among the common questions of law and fact are:

                a. Whether SGT employed the Putative Class Members within the meaning of the FLSA;

                b. Whether SGT’s violation of the FLSA resulted from a continuing course of conduct;

                c. Whether SGT’s decision to pay these workers straight time for was made in good faith;

                d. Whether SGT’s violation of the FLSA was willful; and

                e. Whether SGT’s illegal pay practice applied to the Putative Class Members.

        88.     Miller and the Putative Class Members sustained damages arising out of SGT’s illegal and

uniform pay policy.

        89.     Miller knows of no difficulty that will be encountered in the management of this litigation

that would preclude its ability to go forward as a collective or class action.

        90.     Even if the issue of damages were somewhat individual in character, the damages can be

calculated by reference to SGT’s records, and there is no detraction from the common nucleus of liability

facts. Therefore, this issue does not preclude collective and class action treatment.

        91.     SGT is liable under the FLSA for failing to pay overtime to Miller and the Putative Class

Members.




                                                     -9-

         Case 3:19-cv-00429-RJC-DCK Document 1 Filed 09/03/19 Page 9 of 12
        92.     Consistent with SGT’s illegal pay policy, Miller and the Putative Class Members were not

paid the proper premium overtime compensation when they worked more than 40 hours in a workweek.

        93.     As part of its regular business practices, SGT intentionally, willfully, and repeatedly

engaged in a pattern, practice, and/or policy of violating the FLSA with respect to Miller and the Putative

Class Members.

        94.     SGT’s illegal pay policy deprived Miller and the Putative Class Members of the premium

overtime wages they are owed under federal law.

        95.     SGT is aware, or should have been aware, that the FLSA required it to pay Miller and the

Putative Class Members overtime premiums for all hours worked in excess of 40 hours per workweek.

        96.     There are many similarly situated Putative Class Members who have been denied overtime

pay in violation of the FLSA who would benefit from the issuance of a court-supervised notice of this

lawsuit and the opportunity to join it.

        97.     Notice of this lawsuit should be sent to the Putative Class Members pursuant to 29 U.S.C.

§ 216(b).

        98.     Those similarly situated workers are known to SGT, are readily identifiable, and can be

located through SGT’s records.

                                           CAUSE OF ACTION

                                          Violation of the FLSA

        99.     Miller realleges and incorporates by reference all allegations in preceding paragraphs.

        100.    At all relevant times, SGT was an enterprise engaged in interstate commerce and/or the

production of goods for commerce, within the meaning of the FLSA.

        101.    SGT employed Miller and the Putative Class Members.

        102.    SGT’s pay policy denied Miller and the Putative Class Members overtime compensation

at the legal overtime rates required by the FLSA.

                                                    - 10 -

        Case 3:19-cv-00429-RJC-DCK Document 1 Filed 09/03/19 Page 10 of 12
        103.    Specifically, SGT failed to compensate Miller and the Putative Class Members in

accordance with the FLSA by paying them the same hourly rate for all hours worked, including those in

excess of 40 hours in a workweek.

        104.    SGT’s failure to pay Miller and the Putative Class Members overtime at rates not less than

one and one-half times their proper regular rate violates 29 U.S.C. § 207.

        105.    The foregoing conduct constitutes a willful violation of the FLSA.

        106.    Miller and the Putative Class Members are entitled to recover their unpaid overtime

compensation, liquidated damages, reasonable attorneys’ fees, costs, and expenses of this action from

SGT.

                                                         JURY DEMAND

        107.    Miller hereby demands a trial by jury.

                                                         PRAYER

        WHEREFORE, Miller, individually, and on behalf of the Putative Class Members respectfully

requests that this Court grant the following relief:

                a. An order designating this lawsuit as a collective action and authorizing notice pursuant

                    to 29 U.S.C. § 216(b) to the Putative Class Members to permit them to join this action

                    by filing a written notice of consent;

                b. A judgment against SGT awarding Miller and the Putative Members all their unpaid

                    overtime compensation and an additional, equal amount, as liquidated damages;

                c. Issuance of a declaratory judgment that the practices complained of in this Complaint

                    are unlawful under the FLSA;

                d. An order awarding attorneys’ fees, costs, and expenses;

                e. Pre- and post-judgment interest at the highest applicable rates; and

                f. Such other and further relief as may be necessary and appropriate.

                                                       - 11 -

        Case 3:19-cv-00429-RJC-DCK Document 1 Filed 09/03/19 Page 11 of 12
                            Respectfully submitted,

                            By: /s/ Tamara L. Huckert
                                Christopher Strianese, NC Bar No. 46918
                                Tamara Huckert, NC Bar No. 35348
                                STRIANESE HUCKERT LLP
                                3501 Monroe Rd.
                                Charlotte, NC 28205
                                Tel: 704-966-2101
                                chris@strilaw.com
                                tamara@strilaw.com

                               AND

                               Michael A. Josephson*
                               Texas Bar No. 24014780
                               Andrew W. Dunlap*
                               Texas Bar No. 24078444
                               Taylor A. Jones*
                               Texas Bar No. 24107823
                               JOSEPHSON DUNLAP LLP
                               11 Greenway Plaza, Suite 3050
                               Houston, Texas 77046
                               713-352-1100 – Telephone
                               713-352-3300 – Facsimile
                               mjosephson@mybackwages.com
                               adunlap@mybackwages.com
                               tjones@mybackwages.com
                               * Motions for Pro Hac Admission to be submitted

                               AND

                               Richard J. (Rex) Burch*
                               Texas Bar No. 24001807
                               BRUCKNER BURCH PLLC
                               8 Greenway Plaza, Suite 1500
                               Houston, Texas 77046
                               713-877-8788 – Telephone
                               713-877-8065 – Facsimile
                               rburch@brucknerburch.com
                               * Motion for Pro Hac Admission to be submitted

                            ATTORNEYS IN CHARGE FOR PLAINTIFF




                               - 12 -

Case 3:19-cv-00429-RJC-DCK Document 1 Filed 09/03/19 Page 12 of 12
